Citation Nr: 1616842	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-26 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran's retroactive compensation of $26,384.80 for recalculation for concurrent receipt of retired and disability pay was properly calculated.  

(The issues of entitlement to increased ratings for urinary incontinence, sinusitis, hypothyroidism, subluxation of the left knee, bilateral heel spurs, Achilles tendonitis of the bilateral feet, as well as entitlement to service connection for anemia, bilateral tarsal tunnel syndrome, inflammation of the groin, a skin disorder, and alopecia are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Zachary A. VanDyke, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1988 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2014 the Veteran filed a timely NOD with regard to the April 2014 VA administrative decision that recalculated her retroactive concurrent receipt of retired and disability pay.  To date, the AOJ has not issued a SOC in response.  Accordingly, a remand is warranted.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following action:

Issue a SOC and notification of the Veteran's appellate rights on the issue of whether retroactive compensation of $26,384.80 for recalculation for concurrent receipt of retired and disability pay was properly calculated.  38 C.F.R. § 19.26 (2015).  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects the appeal as to this issue, the AOJ should undertake all appropriate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




